Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Announces 2007 Operational Update and Longer Term Strategic Direction CALGARY, July 11 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to provide an update of its operational plans for the second half of 2007 and the Company's strategic direction for 2008 through 2010. In our news release of May 9, 2007, we stated that industry conditions and the Company's stage of development were such that the second half of 2007 was the time to move forward with the next phase of Compton's growth. We believe the current environment is an excellent time for us to launch this initiative given the: << - repeatability of our drilling programs based upon our ever increasing understanding and confidence in our natural gas resource plays and our geological and geophysical models, - strength of our technical teams and our continuing ability to attract talented professionals, - substantially improved industry cost structure, - favourable regulatory developments including down-spacing and production commingling policies, - opportunities for expansion, at reasonable costs, in our focus areas, - anticipated significant proceeds from the sale of our major oil properties at a time of historically high oil prices, and - expected longer term strengthening of natural gas prices based upon supply and demand fundamentals. >> "Compton is quickly moving towards its objective of becoming a pure natural gas resource play story," said Mr. Sapieha, Compton's President and CEO. "2007 is the year during which all the elements necessary for the Company's next phase of growth will be put in place. We view 2007 as a transition year for Compton, a year in which the stage is set for the large well counts that are necessary for production growth and the realization of the value inherent in our natural gas resource plays." Our plans for the remainder of 2007 and beyond have been developed based upon our strong competitive position and include: << - An expanded drilling program, focusing on development drilling for the second half of 2007 and increased drill programs for 2008 through 2010. We now plan to drill approximately 435 wells in 2007, with approximately 350 wells planned for the second half of 2007. Our longer term plans call for approximately 600 wells in 2008 increasing to 800 in 2009 and up to 1,000 wells in 2010, given favorable industry conditions and commodity prices. - The continuing addition of key professional and technical staff to manage a successful resource play manufacturing model. We have added a total of 16 individuals in all areas of operations since January 1st and will continue to add experienced professionals to our technical teams. - Longer term procurement of goods and services at favorable fixed costs. Currently we are securing drill rigs at rates that are similar to those experienced in 2004 and are 10% to 20% less than 2006 rates. Recently we entered into a one year contract for tubulars at prices that are 10% to 13% less than 2006. Other service costs including rig moves, fracturing, and cementing have decreased 15% to 20% and have essentially returned to 2004 levels. - The continued divestment of non-core properties and the redeployment of capital into our resource plays through increased drilling programs and potential strategic acquisitions when available. Our divestment strategy commenced with the sale of two minor properties that closed during the first quarter of 2007. We are continuing with the proposed sale of our major oil properties, expected to close in late summer, and we currently plan to sell approximately $50 million of additional minor properties late this year. The recently announced acquisition of Stylus Energy Inc. demonstrates our strategy of expanding our core areas through strategic acquisitions. >> We plan to aggressively implement these plans which will result in Compton becoming a pure natural gas company with activities focused on four natural gas resource plays in two core areas in southern and central Alberta. 2007 Updated Capital and Operating Program Compton's 2007 mid-year budget update has been prepared giving effect to first half 2007 operating results, our recent offer to acquire Stylus Energy Inc., anticipated property divestitures including our major oil properties at Cecil and Worsley, and our expanded drilling program for the second half of the year. First Half 2007 Operations Due to weather related issues, the first half of 2007 was a very difficult operating period for the industry as a whole and Compton in particular. An early spring break-up followed by wet weather lasting through May and June resulted in extremely poor field conditions that seriously delayed operations. We drilled 84 of a planned 153 wells during the first half of 2007 and field conditions prevented us from completing any well tie-ins during April and May. Additionally, field conditions limited well access delaying routine maintenance necessary to maintain and optimize production. With improving field conditions and readily available services, we are confident that we will be able to complete our second half drilling program.
